DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0005005 A1 to He et al. (hereinafter "He") in view of Foreign Publication CN206331451U to Zhang (hereinafter "Zhang"), and further in view of U.S. Patent Application Publication 2010/0208953 A1 to Gardner et al. (hereinafter "Gardner").
Regarding Claims 1, 17, and 18, He teaches an electronic device with a display assembly adapted for detecting an identification surface of an object and a method of detecting an identification surface of an object, comprising: a display defining an identification area (Figs. 1-4B, 34A-35A; Para. 78-81, 211-217 of He; device in FIGS. 4A-4B includes a display assembly 423 with a top transparent layer 431 formed over the device screen assembly 423 as an interface for being touched by a user for the touch sensing operations and for transmitting the light from the display structure to display images to a user); a signal transmitter positioned on a first side of the display and configured to, when the object is within a preset distance of the identification area from a second side of the display, generate, in a direction of the object, a detection signal operable to penetrate the object and reflect a target signal (Figs. 1-4B, 34A-35A; Para. 78-81, 211-221 of He; illumination light sources 436 to improve the fingerprint sensing of the detection module… One or more extra light sources 436 can be provided in connection with the optical sensor module: to illuminate the finger and to provide the light carrying the fingerprint pattern information to the optical sensor module underneath the LCD); and a signal receiver adjacent to the signal transmitter and configured to, when the target signal is reflected on the identification area, detect the target signal; wherein (Figs. 1-4B, 34A-35B; Para. 78-81, 211-222 of He; optical detector array 621… One or more extra light sources 436 can be provided in connection with the optical sensor module: to illuminate the finger and to provide the light carrying the fingerprint pattern information to the optical sensor module underneath the LCD).
He does not explicitly disclose a target signal representative of at least part of the identification surface on the identification area; and wherein the display assembly further comprises a second signal transmitter, and wherein the signal receiver is positioned between the first transmitter and the second transmitter.
However, Zhang teaches a target signal representative of at least part of an identification surface on an identification area (Figs. 1-3; Para. 39-55 of Zhang; light emitted by the light source 30 penetrates the cover 10 and is reflected on the fingerprint lines on the surface of the finger. The crest lines of the finger reflect less light to the optical fingerprint sensor 20, and the valley lines reflect more light to the optical fingerprint sensor 20).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include a target signal representative of at least part of the identification surface on the identification area using the teachings of Zhang in order to modify the device taught by He. The motivation to combine these analogous arts would have been to improve fingerprint identification's rate of accuracy (Abstract, Para. 46 of Zhang).
The combination of He and Zhang does not explicitly disclose that the display assembly further comprises a second signal transmitter, and wherein the signal receiver is positioned between the first transmitter and the second transmitter.
However, Gardner teaches that a display assembly further comprises a second signal transmitter, and wherein a signal receiver is positioned between a first transmitter and the second transmitter (Fig. 8; Para. 34-36 of Gardner; FIG. 8 includes a substrate 802 having an opening 810 that exposes an image sensor 806 and provides for the emission of light from one or more of multiple light sources 816, 818, 820, 822, 824 and 826).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include that the display assembly further comprises a second signal transmitter, and wherein the signal receiver is positioned between the first transmitter and the second transmitter using the teachings of Gardner in order to modify the device taught by the combination of He and Zhang. The motivation to combine these analogous arts would have been to provide different illumination formats to convey information about the status of the fingerprint sensor (Para. 2 of Gardner).

Regarding Claims 2 and 19, the combination of He, Zhang, and Gardner teaches that the display comprises: a cover having defined thereon the identification area and comprising at (Figs. 34A-35A; Para. 209-217 of He; FIGS. 34A and 34B show a LCD light diffuser layer 433 b located between the LCD waveguide layer 433 c and other LCD layers 433 a. In some LCD assemblies, the cover glass layer 431 may be separated by a distance from the underlying diffuser sheet 433 b).

Regarding Claim 3, the combination of He, Zhang, and Gardner teaches that the signal transmitter is positioned adjacent to the display component, and a distance between the signal transmitter and the cover is less than or equal to a distance between the signal receiver and the cover (Figs. 20, 34A-35A of He).

Regarding Claim 4, the combination of He, Zhang, and Gardner teaches a backlight module positioned between the display component and the signal receiver, wherein the radiating channel and the receiving channel pass through in the backlight module (Figs. 20, 34A-35A of He; display back lighting light sources 434… light diffuser 433 b, the light waveguide 433 c, the reflector film 433 d… LCD layers 433 a).

Regarding Claim 5, the combination of He, Zhang, and Gardner teaches that the backlight module comprises: an optical assembly; and a light source transmitting a light signal (Figs. 20, 34A-35A of He; display back lighting light sources 434… light diffuser 433 b, the light waveguide 433 c, the reflector film 433 d).

Regarding Claim 6, the combination of He, Zhang, and Gardner teaches that the optical assembly comprises: an optical film having defined thereon a first through hole; a light guiding plate having defined thereon a path; a reflecting film having defined thereon a second through hole; and the first through hole, the path, and the second through hole form the receiving channel (Figs. 20, 34A-35A of He; holes 951 a in the LCD diffuser layer 433 b… holes 955 in collimator array 617… light waveguide layer 433 c… optical reflector layer or film 433d)

Regarding Claim 7, the combination of He, Zhang, and Gardner teaches that the light guiding plate comprises: a first surface; a second surface opposite the first surface; and a light guiding media in the path between the first surface and the second surface (Figs. 20, 34A-35A of He; light waveguide layer 433 c).

Regarding Claim 8, the combination of He, Zhang, and Gardner teaches that the first through hole is filled by a first light guide piece; and the second through hole is filled by a second light guide piece (Figs. 34A-35A of He; holes 951 a in the LCD diffuser layer 433 b… holes 955 in collimator array 617).

Regarding Claim 9, the combination of He, Zhang, and Gardner teaches a first photic element filled in the first through hole, operable to fix the optical film; and a second photic (Figs. 34A-35A of He; holes 951 a in the LCD diffuser layer 433 b… holes 955 in collimator array 617… optical reflector layer or film 433d).

Regarding Claim 10, the combination of He, Zhang, and Gardner teaches that the signal receiver comprises: a holder, a focusing lens, a filter, and a sensor; wherein the holder defines a receiving groove; wherein the focusing lens, the filter, and the sensor are located in the receiving groove; wherein the receiving groove is in optical communications with the second through hole; and wherein the target signal is transmitted to the sensor via the first through hole, the path, the second through hole, and the focusing lens (Figs. 3A-3B, 20, 25, 27 34A-35A; Para. 66, 133, 160, 177-183, 188, 209-217 of He; frame… optical collimator array 617… micro lens array…  one or more optical filters… holes 951 a in the LCD diffuser layer 433 b… holes 955 in collimator array 617).

Regarding Claim 11, the combination of He, Zhang, and Gardner teaches a light blocking layer defined on an inner surface of the holder and configured to prevent the target signal from leaving the holder (Figs. 3A-3B, 20, 25, 27; Para. 66, 133, 160, 177, 188 of He; frame).

Regarding Claim 12, the combination of He, Zhang, and Gardner teaches that the display component further comprises a liquid crystal module, the liquid crystal module is located between the cover and the backlight module (Figs. 20, 34A-35A of He; display back lighting light sources 434… light diffuser 433 b, the light waveguide 433 c, the reflector film 433 d… LCD layers 433 a).

Regarding Claim 13, the combination of He, Zhang, and Gardner teaches a light blocking element, wherein the light blocking element defines a receiving space, the signal transmitter is received in the receiving space to reduce energy loss of the detection signal in the radiating channel (Figs. 3A-3B, 20, 25, 27; Para. 66, 133, 160, 177, 188 of He; frame).

Regarding Claim 14, the combination of He, Zhang, and Gardner teaches a light guiding element mounted between the cover and the signal transmitter; the light guiding element being configured to transmit the detection signal along a direction of the light guiding element (Figs. 20, 34A-35A of He; light waveguide 433 c).

Regarding Claim 15, the combination of He, Zhang, and Gardner teaches that the signal transmitter comprises: a base; and an emitter mounted to the base and configured to transmit the detection signal in a direction perpendicular to the plane of the cover (Figs. 20, 34A-35A; Para. 162 of He; light sources 436).

Regarding Claim 16, the combination of He, Zhang, and Gardner teaches that the target signal is an orthographic projection of the detection signal representative of at least part of the identification surface on the identification area (Figs. 20, 34A-35A; Para. 162 of He; light beams 442 a from extra designated probe light sources 436 and the light beams 442 b from the display light sources 434 can be used as the sensor probe light for illuminating a finger in contact with the top glass cover 431 to generate the desired reflected probe light carrying the fingerprint pattern and other information to the optical sensor module).

Regarding Claim 20, the combination of He, Zhang, and Gardner teaches a computer memory configured to store data representative of an authenticated signal; and a processor electrically connected to the computer memory, configured to control the electronic device to authenticate the object if the target signal matches the authenticated signal (Figs. 1, 18 of He).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622